UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-19032 ATMEL CORPORATION (Exact name of registrant as specified in its charter) 2325 Orchard Parkway, San Jose, CA 95131 (408) 441-0311 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Preferred Share Purchase Rights (Title of each class of securities covered by this Form) Common Stock, par value $0.001 per share (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provisions(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date: None Pursuant to the requirements of the Securities Exchange Act of 1934, Atmel Corporation has caused this certification/notice to be signed and filed on its behalf by the undersigned duly authorized person. Date: November 2, 2009 By: /s/ Patrick G. Reutens Name: Patrick G. Reutens Title: Senior Vice President, Chief Legal Officer and Secretary Instruction: This form is required by Rules 12g-4, 12h-3 and 15d-6 of the General Rules and Regulations under the Securities Exchange Act of 1934. The registrant shall file with the Commission three copies of Form 15, one of which shall be manually signed. It may be signed by an officer of the registrant, by counsel or by any other duly authorized person. The name and title of the person signing the form shall be typed or printed under the signature.
